Citation Nr: 1019347	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of 
the need for the regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for special monthly pension based upon the 
need for aid and attendance or by reason of being housebound.

In November 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Additional evidence was received after the issuance of the 
supplemental statement of the case in October 2009, without a 
waiver of the right to have the additional evidence reviewed 
by the RO.  As the additional evidence is duplicative of 
evidence already of record and it does not have a bearing on 
the appellate issue, a referral of the additional evidence to 
the RO for initial consideration is not warranted.  38 C.F.R. 
§ 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability 
pension; no single disability is totally disabling. 

2.  The Veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.

3.  The Veteran is not confined to his home or its immediate 
premises.





CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person and being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2009); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of a letter 
dated in January 2006, which informed the Veteran of the type 
of evidence to submit to substantiate the claim and of his 
and VA's respective duties to for obtaining evidence.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
adjudication of the claims by the RO subsequent to the 
claimants receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Furthermore, the Board finds that if there is 
any deficiency in the notice to the Veteran or the timing of 
the notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  


Entitlement to Special Monthly Pension

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A Veteran receiving nonservice-connected pension, as the 
Veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d).  A person is 
considered to be in the need of regular aid and attendance if 
he is a patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

The Veteran contends that he is entitled to special monthly 
pension based upon the need for regular aid and attendance of 
another person.  He asserts that as a result of his low back 
and vertigo disabilities, he is unable to dress, bathe, or 
toilet without the assistance of another person, and while he 
is able to feed himself independently, he is not able to 
prepare food for himself.  Additionally, while the Veteran is 
apparently able to leave the house at his discretion, he 
reportedly must be accompanied by another person at all 
times.

By way of background, in October 1990, the Veteran underwent 
a right L4-5 hemilanectomy and dissection.  In connection 
with a previous claim for nonservice-connected pension, in 
April 1992, the Veteran testified at a personal hearing that 
he had worked as a plumber and as a mechanic post-service 
discharge.  The record reflects that the Veteran has been 
determined to be unemployable by both his private and VA 
physicians.  By a rating decision in November 1992, the RO 
granted nonservice-connected pension benefits effective from 
September 12, 1990, and in a rating decision in April 1996, 
the RO denied the Veteran's claim for entitlement to SMP.  

The Veteran submitted the current claim for SMP in October 
2005.  The most recent rating decision of record, March 2006, 
reflects the following disabilities for pension purposes 
only:  a low back disability (60 percent); situational 
adjustment reaction (noncompensable); labyrinthitis, 
Ménière's syndrome, vertigo (10 percent); and external 
hemorrhoids with episodes of bleeding (10 percent).  The 
combined evaluation is 70 percent.  Service connection is not 
in effect for any disability.

On VA spine examination in January 2006, the Veteran 
complained of back pain ranging from 9 to 10, with 10 being 
maximum pain.  The examiner observed that the Veteran had 
limited range of motion of the spine and a slow antalgic 
gait.  He used one point cane for ambulation.  The Veteran 
reported that he was unemployed and engaged in no 
recreational activities.  The Veteran stated that his back 
pain prevented him form doing household chores, and he 
required assistance dressing and bathing.  

On VA examination for aid and attendance purposes in January 
2006, the examiner noted a medical history of chronic low 
back pain, lumbar disc displacement, post-laminectomy 
syndrome, hypercholesterolemia, tobacco and cannabis use.  
The Veteran reported to the examination accompanied by his 
son.  The Veteran indicated that he was able to travel beyond 
the premises of his home only when accompanied by another 
person, mostly due to his low back condition and dizziness 
caused by vertigo.  He reportedly required assistance rising 
from, and sitting in bed, and with activities of daily 
living.  He stated that he spent his days watching TV, 
praying and going to medical appointments.  The Veteran was 
described as alert and oriented.  He was in no evident 
distress.  There was no deficit in weight bearing, and while 
he walked bent forward, he was able to straighten his back 
and recover normal spine curvature.  The examiner determined 
that the Veteran's low back disability restrictions were 
permanent in nature.  The examiner opined that the Veteran 
was not permanently bedridden and was capable of managing his 
own benefits payment.  The examiner found that the Veteran 
was able to walk without the assistance of another person, 
and he was able to leave the home and his immediate premises 
at his discretion.  The diagnoses were lumbar disc 
displacement, status post-laminectomy, and 
hypercholesterolemia.

In a medical statement in June 2006, a private physician, Dr. 
L.V.T., opined that due to the lumbar spine disability, the 
Veteran required a position bed and assistance with 
activities of daily living such as bathing.  Dr. L.V.T. also 
stated that the Veteran could not leave the home without the 
assistance of a cane and another person.  

VA records starting in 2006 show that the Veteran was 
described as well-groomed, alert, oriented, and ambulatory in 
no distress.  In October 2006, the Veteran reported that he 
was "feeling well," and that his back pain was reportedly 
under control.  In March 2007, the Veteran was treated at the 
ER for a possible eye injury incurred while he was sharpening 
a machete with a hand file.  In August 2007, the clinician 
noted that he Veteran ambulated with the use of a cane.  The 
Veteran reported that he had better control of his back pain 
with treatment.  His posture was noted as good.  VA clinical 
treatment notes in January 2008, recorded chronic low back 
pain, borderline blood pressure levels, and atypical chest 
pain.  The Veteran was instructed to diet and exercise.  In 
October 2008, the Veteran related "feeling well except for 
occasional back pain."  He denied any falls in the previous 
12 months.  The clinician advised the Veteran to follow a 
diet and an exercise plan.  He was ambulatory in no apparent 
distress, well nourished and well-groomed.  

On VA spine examination December 2008, the Veteran complained 
of daily back pain ranging from 7 to 9/10.  The Veteran 
reported that he was dependent on another person for 
activities of daily living.  Although he was independent in 
self care he sometimes required assistance dressing.  The 
examiner noted that the Veteran ambulated with the assistance 
of a point cane.  On examination there was limited range of 
motion of the lumbar spine.  His gait was normal.  The 
Veteran denied incapacitating episodes of physician 
prescribed bed rest.   

In January 2009, following a review of the claims file, the 
Veteran underwent a VA spine examination conducted by a 
different VA examiner.  The Veteran presented to the 
examination in a wheelchair accompanied by his son.  He 
complained of back pain rated as 10/10.  The Veteran reported 
use of assistive devices for ambulation, to include a 
wheelchair for long distance, and a cane.  He stated he was 
able to walk a a few yards.  The examiner noted that the 
Veteran was anxious and hostile during the examination.  The 
examiner opined that the Veteran's spine condition did not 
render him permanently bedridden, helpless, or in need of aid 
and attendance.  In support of this finding, the examiner 
noted that the Veteran had good posture and adequate upper 
extremity use.  Additionally, the Veteran's clinical 
treatment notes for the previous 2 years described him as 
ambulatory without distress.  Significantly, the Veteran's 
medical treatment for the back condition required minimal 
medication, and it was documented that his pain had decreased 
to 2/10 with medication.  The examiner opined that the 
Veteran was not confined to his house or premises due to his 
back condition.

On VA mental disorders examination in January 2009, the 
Veteran reported living at home with his wife.  He denied a 
history of prior psychiatric treatment, other than related to 
the use of an illicit substance.  The VA examiner noted that 
while the Veteran denied ever working on account of his back 
condition, the file contained previous statements from the 
Veteran that contradicted this contention.  On examination, 
there was no impairment of thought process or communication, 
behavior was adequate, there was no mental impairment for 
performance of daily activities, no memory loss, no 
intellectual impairment, and judgment was adequate.  While 
the Veteran claimed that he could not recall some past 
events, the examiner found the Veteran was being 
manipulative.  He was considered mentally competent.  The 
Veteran was diagnosed with no specific mental disorder, only 
depressive symptoms, and was assigned a GAF score of 70-75.  
The examiner opined that the psychiatric symptoms did not 
represent an impairment for which the Veteran was housebound 
or in need of aid and attendance.  

On VA examination for aid and attendance purposes in January 
2009, the Veteran reported living at home with his wife.  He 
presented to the examination accompanied by a family member.  
The Veteran complained of increased back pain that rendered 
him unable to perform activities of daily living without 
assistance.  He reported inability to leave the home without 
assistance, and inability to protect himself from his daily 
environment due to back pain, memory loss and dizziness.  The 
examiner noted the Veteran ambulated with a point cane.  
There were no abnormalities of the upper or lower 
extremities, bilaterally.  The Veteran was able to walk 
without the assistance of another person for as many as a few 
hundred yards.  The examiner determined that functional 
impairment caused by the Veteran's lumbar spine was 
permanent.  The examiner rendered the following opinions: the 
Veteran was not blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to five degrees or less; the 
Veteran was not a patient in a nursing home because of mental 
or physical incapacity; and the Veteran's conditions, 
including his back disability, vertigo, psychiatric disorder, 
hemorrhoids, and hypertension, did not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  

In this case, the evidence does not indicate that SMP is 
warranted based on the need for aid and attendance under 38 
C.F.R. § 3.351 or 3.352.  First, the evidence does not 
indicate, nor does the Veteran claim, that he has a corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Specifically, on VA examination for aid and attendance 
purposes in January 2009, the examiner concluded that the 
Veteran was not blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to five degrees or less to 
warrant SMP under 38 C.F.R. § 3.351(c)(1) (2009).

Additionally, the evidence does not indicate that the Veteran 
is a patient in a nursing home because of mental and physical 
incapacity.  To the contrary, the VA examination reports and 
the clinical treatment records reflect that the Veteran lives 
with his spouse in his own house.  Therefore, SMP is not 
warranted on this basis.

Next, the Board must consider whether the evidence indicates 
that a factual need for aid and attendance has been 
established under 38 C.F.R. § 3.352(a) (2009).  In the 
present case there is evidence for and against the claim.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally 
based on the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
medical statement prepared by Dr. L.V.T. in June 2006, 
wherein he stated that due to the lumbar spine disability, 
the Veteran required a position bed and assistance with 
activities of daily living such as bathing.  Dr. L.V.T. also 
indicated that the Veteran could not leave the home without 
the assistance of a cane and another person.  

Although the statement was made by a health-care 
professional, the notation is nevertheless a mere conclusion 
without medical analysis, it does not cite to the Veteran's 
medical history or records, and is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign against contrary evidence on the question of whether 
there is factual need for aid and attendance.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion).  
Moreover, as discussed below, the evidence of record, to 
include the Veteran's treatment notes, contradict and 
therefore do not support Dr. L.V.T.'s findings with respect 
to severity of the Veteran's nonservice-connected 
disabilities.  Therefore, the Board finds that the June 2006 
statement, while a statement by a competent medical 
professional, is less persuasive in support of the claim.

The evidence against the claim consists of the medical 
opinions of multiple VA examiners and clinical treatment 
notes, which provide a disability picture that is 
inconsistent with a finding that the Veteran is so helpless 
that he requires the need of aid and attendance of another 
person.  The VA clinical treatment notes described the 
Veteran as well-groomed, alert, oriented, and having good 
posture.  The Veteran was found to be able to feed himself 
independently.  The Veteran claims that he is unable to 
dress, prepare food, bathe, or toilet without the assistance 
of another person.  Although there is limitation of motion of 
the spine, the Veteran has adequate upper extremity use.  On 
examination in January 2009, the examiner noted no 
abnormalities of the upper or lower extremities, bilaterally.  
In fact, clinical treatment notes in March 2007, reflect that 
the Veteran is capable of coordination and use of his upper 
extremities to sharpen a machete with a hand file.  

While VA examination reports in 2009 reflect that he Veteran 
reported to the examinations in a wheelchair, the medical 
evidence shows the Veteran to be ambulatory with the use of a 
cane, and is in no distress.  Treatment reports also note no 
incidents of falls, and show that in 2008 the Veteran was 
instructed to exercise.  Although the Veteran reports 
inability to leave the home without assistance, and inability 
to protect himself from his daily environment due to back 
pain, memory loss and dizziness, in January 2009 the examiner 
found the Veteran was able to walk without the assistance of 
another person for as many as a few hundred yards.  

Additionally, on VA mental health examination, the VA 
examiner determined that the Veteran was mentally competent 
and diagnosed no specific mental disorder, only depressive 
symptoms.  The examiner opined that the Veteran's psychiatric 
symptoms did not represent an impairment for which the 
Veteran was housebound or in need of aid and attendance.  
Similarly, on VA examination for aid and attendance purposes 
in January 2009, the examiner opined that the Veteran's 
conditions, including his back disability, vertigo, 
psychiatric disorder, hemorrhoids, and hypertension, did not 
render him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  In this case the Board 
assigns greater weight to the multiple medical opinions of 
the VA examiners in 2006, 2008, and 2009, rather than the 
medical opinion of Dr. L.V.T. because the examiners applied 
medical analysis to the significant facts of the case.   

Overall, the evidence does not indicate an inability by the 
Veteran to feed or dress himself, nor is there any 
demonstrated inability to maintain his own hygiene.  Finally, 
the evidence also does not indicate that assistance is 
required to protect him from the hazards and dangers of his 
daily environment.  Therefore, a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) has not been 
established.

In considering this claim, the Board has also considered the 
Veteran's statements in support of his claim.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence that is to be made after the evidence 
has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, back, neurological and psychiatric 
disorders are not the types of conditions he may provide 
competent evidence on questions of need for aid and 
attendance.  SMP is based on the Veteran's ability to live 
independently as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
evidence, which directly addresses the criteria under which 
SMP is evaluated, is more probative than the Veteran's own 
assessment with respect to his overall disability.

Moreover, the Board finds that the Veteran's subjective 
complaints during this time period are not entirely credible.  
It is the responsibility of the Board to assess the 
credibility and weight to be given to the evidence of record.  
Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board has considered the 
contentions of the Veteran to the effect that his nonservice-
connected disabilities render him so helpless that he is in 
need of regular aid and attendance.  As discussed above, the 
VA clinical treatment notes and VA examination reports do not 
support such a finding.  VA treatment notes show occasional 
complaints of back pain effectively treated with medication.  
In January 2009, the examiner noted that the medical 
treatment for the back condition was minimal, and it was 
documented that his pain had decreased to 2/10 with 
medication.  Moreover, on VA mental disorders examination in 
January 2009, the examiner found the Veteran was being 
manipulative to the extent that he reported memory deficits 
and denied a history of post-service employment, as 
contradicted by the evidence of record. 

Housebound-rate SMP is warranted if the Veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R.  § 4.17) 
and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

"Permanently housebound" status is met when a Veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

A Veteran is entitled to SMP based on housebound status if he 
or she is 65 years of age or older, meets the service 
criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of 
wartime service), and possesses a minimum disability rating 
of 60 percent or is considered to be "permanently housebound" 
as defined under 38 U.S.C.A. § 1502(c).  Hartness v. 
Nicholson, 20 Vet. App. 216, 220 (2006).  In this case, the 
Veteran is not 65 years of age or older nor does he have a 
single disability that is rated as permanently and totally 
disabling (100 percent). 

In conclusion, the evidence does not support the Veteran's 
claim for SMP by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against his claim for entitlement to SMP, 
the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


